Exhibit 10.1


EMPLOYMENT AGREEMENT
Restated as of December 31, 2008
 
THIS AGREEMENT, originally made as of June 1, 1996 and restated as of December
31, 2008, between DOUGLAS I. PAYNE (“Employee”) and STANLEY FURNITURE COMPANY,
INC., a Delaware corporation (the “Company”).  The Agreement is restated to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986 (the “Code”).


WHEREAS, the Company desires to assure that it will have the benefit of the
continued service and experience of the Employee, who is a principal executive
officer of the Company and an integral part of its management, and the Employee
is willing to enter into an agreement to such end upon the terms and conditions
set forth in this Agreement.  In consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:
 
1.           Employment.  The Company hereby employs the Employee and the
Employee hereby accepts employment upon and agrees to the terms and conditions
set forth herein.


2.           Term.  The term of employment under this Agreement (the “Term”)
commenced January 1, 1996 and has continued through December 31, 2008 and shall
continue thereafter unless either party gives notice (a “Termination Notice”) on
or before November 1 of any year that employment under this Agreement will not
continue for an additional period of one year beginning on the following January
1.


3.           Compensation.


a.           Salary.  During the Employee’s employment hereunder, the Company
shall pay the Employee for all services rendered by the Employee a base salary
at an annual rate of at least $272,000, with upward adjustments as the Board of
Directors of the Company shall deem appropriate.  Such salary shall be payable
to the Employee in accordance with the Company’s usual paying practices, but not
less frequently than monthly.


b.           Bonus.  In addition to base salary, the Employee shall be entitled
to receive a potential annual bonus of $50,000, subject to upward
adjustment.  The amount of such bonus for any fiscal year shall be related to
the achievement of certain performance thresholds and objectives to be set at
the beginning of each fiscal year by the Board of Directors of the Company.


c.           Other Benefits.  The Employee shall also receive such other
customary employee “fringe” benefits as are afforded generally by the Company to
its senior personnel, including grants of stock options and participation in the
Company’s deferred compensation program.


4.           Duties.  The Employee shall continue to perform the duties of
Executive Vice President – Finance and Administration and Secretary of the
Company and shall, under the direction of the Chief Executive Officer or
President, faithfully and to the best of his ability perform such duties and
such other duties and responsibilities as may be reasonably assigned by the
Chief Executive Officer or President from time to time, including service as an
officer or director of any subsidiaries of the Company but not including service
as an officer or director of nonsubsidiary affiliates not in the same business
as the Company.


5.           Extent of Services.  During the Employee’s employment hereunder,
the Employee shall devote his entire working time, attention and energy to the
business of the Company and shall not be engaged in any other active business of
any kind except as authorized by the Chief Executive Officer or President.


6.           Restrictive Covenants.


a.           Non-competition Restriction.  Except with the prior consent in
writing of the Company or as provided in the last sentence of this Section 6(a),
the Employee shall not (A) during his employment hereunder or (B) for a period
of two years after Termination of his employment hereunder in the event Employee
receives severance payments pursuant to Section 7(b) or Section 7(e), directly
or indirectly manage, operate, control, be employed by, participate in, invest
in or be connected in any manner with the management, operation, ownership or
control of any business or venture which is in competition in the United States
with the business of the Company, provided that nothing herein shall prohibit
the Employee from owning securities of the Company or up to 5% of the
outstanding voting securities of any issuer which is listed on the New York or
American Stock Exchange or as to which trading is reported or quoted on the
NASDAQ System.  The provisions of this Section 6(a) shall not be applicable in
the event the Employee terminates his employment under Section 7(d).


b.           Non-solicitation Agreement.  Except with the prior consent in
writing of the Company, the Employee shall not directly or indirectly hire or
employ in any capacity or solicit the employment of or offer employment to or
entice away or in any other manner persuade or attempt to persuade any person
employed by the Company or any of its subsidiaries to leave the employ of any of
them.  This Agreement shall remain in full force and effect for a period of two
years after the Term.


c.           Confidential Information.  The Employee further agrees to keep
confidential and not use for his personal benefit or for any other person’s
benefit any and all proprietary information received by the Employee relating to
inventions, products, production methods, financial matters, sources of supply,
markets, marketing methods and customers of the Company on the date hereof or
developed by or for it during the Term.  This Agreement shall remain in full
force and effect after the Term without limit in point of time, but shall cease
to apply to information that legitimately comes into the public domain.


d.           Specific Enforcement.  It is agreed and understood by the parties
hereto that, in view of the nature of the business of the Company, the
restrictions in subsections a., b. and c. above are reasonable and necessary to
protect the legitimate interests of the Company, monetary damages alone are not
an adequate remedy for any breach of such provisions, and any violation thereof
would result in irreparable injuries to the Company.  The Employee therefore
acknowledges that, in the event of his violation of any of such restrictions,
the Company shall be entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.


e.           Severability and Extension.  If the period of time or the area
specified in subsection a. above is determined to be unreasonable in any
proceeding, such period shall be reduced by such number of months or the area
shall be reduced by the elimination of such portion thereof, or both, so that
such restrictions may be enforced for such time and in such area as is
determined to be reasonable.  If the Employee violates any of the restrictions
contained in subsection a. above, the restrictive period shall not run in favor
of the Employee from the time of the commencement of any such violation until
such time as such violation shall cease.


7.           Termination of Employment and Severance Payments.


a.           Termination for Cause.  During the Term, the Company may terminate
the Employee’s employment under this Agreement at any time for Cause (as
hereinafter defined) upon written notice specifying the cause and date of
Termination. Payments under this Agreement shall cease as of the date of
Termination for Cause.  For this purpose, “Cause” means gross or willful neglect
of duty which is not corrected after 30 days’ written notice thereof;
misconduct, malfeasance, fraud or dishonesty which materially and adversely
affects the Company or its reputation in the industry; or the commission of a
felony or a crime involving moral turpitude.


b.           Termination without Cause.  During the Term, the Company may
terminate the Employee’s employment under this Agreement at any time for any
reason other than Cause upon written notice specifying the date of Termination
and the Employee shall be entitled to the payments provided under this Section
7(b).  In the event the Company terminates the Employee’s employment for reasons
other than Cause (which includes Termination by the Company for what the Company
believes to be Cause when it is ultimately determined that the Employee was
terminated without cause), then the Employee shall be entitled to severance
payments as follows:  (i) monthly payments equal to his base salary for the
remainder of the calendar year in which such Termination occurred,  (ii) for the
two calendar years following the year in which such Termination occurred,
monthly payments equal to one-twelfth of the sum of the Employee’s base salary
in effect at the date of Termination plus an amount equal to the average of the
bonuses paid to the Employee for the three fiscal years preceding the year in
which employment is terminated, and (iii) a one-time payment equal to the
average of the bonuses paid to the Employee for the three fiscal years preceding
the year in which the date of Termination occurs.  If the Employee is a
Specified Employee, the monthly payments under (b)(i) and (ii) otherwise payable
for the first six months after the date of Termination shall be made in a lump
sum six months and one day after the date of Termination.  The one-time payment
under (b)(iii) shall be made ninety days after the close of the fiscal year in
which such termination occurs, provided that, if the Employee is a Specified
Employee, payment shall not be made before six months and one day after the date
of Termination.  If there shall take place a Change in Control (as defined in
Section 7(d)) of the Company on or within two years before the date of
Termination, the Employee shall be entitled to receive the total severance pay
provided for under this Section 7(b) in a single payment on the date of
Termination or, if the Employee is a Specified Employee, six months and one day
after the date of Termination.  If a Change in Control occurs after the
Employee’s date of Termination, the Employee shall be entitled to receive the
total severance pay remaining to be paid pursuant to this Section 7(b) in a
single payment when a Change in Control occurs, provided that, if the Employee
is a Specified Employee, payment shall not be earlier than six months and one
day after the date of Termination.  In the event the independent accountants
acting as auditors for the Company on the date of a Change in Control (or
another accounting firm designated by them) determine that such single payment,
together with other compensation received by the Employee that is a contingent
on a Change in Control, would constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended and
regulations thereunder, the single payment to the Employee shall be reduced to
the maximum amount which may be paid without such payments being “excess
parachute payments”.


c.           Termination in Event of Death or Disability.  If the Employee dies
or becomes disabled during the Term, his employment under this Agreement shall
terminate and payments of base salary hereunder shall cease as of the end of the
month in which such event shall occur.  For purposes of this Agreement, the
Employee shall be deemed to be disabled if he is unable to perform his duties
hereunder for any period of four consecutive months or for six months in any
twelve-month period.  If the Employee’s employment is terminated hereunder
pursuant to this Section 7(c), the Employee or Employee’s estate shall be
entitled to a bonus payment in an amount equal to the amount determined by
multiplying the bonus which would otherwise have been payable for the full year
by a fraction, the numerator of which is the number of days the Employee was
employed during such fiscal year and the denominator of which is 365.  Such
bonus shall be payable ninety days after the close of the fiscal year in which
Employee dies or becomes disabled.


d.           Termination on Change of Control.  By delivering 15 days’ written
notice to the Company, Employee may terminate his employment under this
Agreement at any time within two years after a Change in Control and the
Employee shall be entitled to the payments provided under Section 7(e).  “Change
of Control” means the date on which the Company experiences a change in
ownership (as described in subsection (i)), a change in effective control (as
described in subsection (ii)), or a change in the ownership of a substantial
portion of its assets (as described in subsection (iii)):


(i) any person or more than one person acting as a group acquires beneficial
ownership of Company stock that, together with the Company stock already held by
such person or group, represents more than 50 percent of the total fair market
value or total voting power of the Company stock; provided, however, that if any
one person or more than one person acting as a group is considered to own more
than 50 percent of the total fair market value or total voting power of the
Company stock, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the Company for purposes
of this subsection (i) or to cause a change in effective control of the Company
for purposes of subsection (ii);


(ii) (1) any person or more than one person acting as a group acquires (or has
acquired during the twelve-consecutive-month period ending on the date of the
most recent acquisition by such person or persons) beneficial ownership of
Company stock possessing 35 percent or more of the total voting power of the
Company stock; or (2) a majority of members of the Board is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that if any one person or more than
one person acting as a group is considered to effectively control the Company
for purposes of this subsection (ii), the acquisition of additional control of
the corporation by the same person or persons is not considered to cause a
change in the effective control for purposes of this subsection (ii) or to cause
a change in ownership of the Company for purposes of subsection (i); or


(iii) any person or more than one person acting as a group acquires (or has
acquired during the twelve-consecutive-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company having
a total gross fair market value equal to 40 percent or more of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided that a transfer of assets by the Company
is not treated as a change in the ownership of such assets if the assets are
transferred to (1) a shareholder of the Company immediately before the asset
transfer in exchange for or with respect to Company stock; (2) an entity, 50
percent or more of the total fair market value or total voting power of which is
owned, directly or indirectly, by the Company; (3) a person or more than one
person acting as a group that owns, directly or indirectly, 50 percent or more
of the total fair market value or total voting power of all outstanding Company
stock; or (4) an entity, at least 50 percent of the total fair market value or
total voting power of which is owned, directly or indirectly, by a person
described in (3) above.  Except as otherwise provided in this subsection (iii),
a person’s status is determined immediately after the transfer of the assets.
For purposes of this subsection (iii), “gross fair market value” means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


The term “group” shall have the meaning provided in Sections 1.409(i)(5)(v)(B),
(vi)(D) or (vii)(C) of the Treasury Regulations (or any successor provisions),
as applicable.  The term “beneficial ownership” shall have the meaning provided
in Section 1.409(i)(5)(v)(iii) of the Treasury Regulations (or any successor
provision).


e.           Severance Payments.  The Employee shall be entitled to the
severance payment provided in this Section 7(e) in the event (i) the Employee
terminates employment on or after the occurrence of a Change in Control pursuant
to Section 7(d), (ii) the Employee’s employment terminates as a result of the
Company’s delivery of a Termination Notice, or (iii) the Employee voluntarily
terminates his employment and the Company elects to make severance payments in
order to have the non-competition covenant in Section 6(a) effective.  In the
event the Employee is entitled to severance payment pursuant to the foregoing
sentence, the Employee shall receive for the two years following the date of
Termination, monthly payments equal to one-twelfth of the sum of the Employee’s
base salary in effect at the date of Termination plus an amount equal to the
average of the bonuses paid to the Employee for the three fiscal years preceding
the year in which the date of Termination occurs.  If the Employee is a
Specified Employee, the monthly payments otherwise payable for the first six
months after the date of Termination shall be made in a lump sum six months and
one day after the date of Termination.  If there shall take place a Change in
Control (as defined in Section 7(d)) of the Company on or within two years
before the date of Termination, the Employee shall be entitled to receive the
total severance pay provided for under this Section 7(e) in a single payment on
the date of Termination or, if the Employee is a Specified Employee, six months
and one day after the date of Termination.  If a Change in Control occurs after
the Employee’s date of Termination, the Employee shall be entitled to receive
the total severance pay remaining to be paid pursuant to this Section 7(e) in a
single payment when a Change in Control occurs, provided that, if the Employee
is a Specified Employee, payment shall not be earlier than six months and one
day after the date of Termination.  In the event the independent accountants
acting as auditors for the Company on the date of a Change in Control (or
another accounting firm designated by them) determine that such single payment,
together with other compensation received by the Employee that is a contingent
on a Change in Control, would constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended and
regulations thereunder, the single payment to the Employee shall be reduced to
the maximum amount which may be paid without such payments being “excess
parachute payments”.


f.           Defined Terms.  For purposes of this Agreement, Termination occurs
when the Employee has a “separation from service” as described in Treasury
Regulations Section 1.409A-1(h) or any successor provision.   For purposes of
this Agreement, Specified Employee has the meaning as defined in Treasury
Regulations Section 1.409A-1(i) or any successor provision, determined as of the
Employee’s date of Termination.


8.           Vacation.  During the Term, the Employee shall be entitled to a
vacation in each calendar year in accordance with the Company’s policy during
which vacation his compensation shall be paid in full.


9.           Insurance.  During the Term, the Company will continue to include
the Employee and his eligible dependents as insureds under its existing
insurance policies on the same terms and conditions and with the same benefits
as those in effect on the date hereof; provided, however, that the forgoing
shall not prohibit the Company from adopting alternative benefit packages and
programs so long as the benefits thereunder, considered in the aggregate, are at
least as favorable to the Employee and his eligible dependents.


10.           Notice.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:


a.           If to the Company:
 
Stanley Furniture Company, Inc.
Route 57, P.O. Box 30
Stanleytown, Virginia  24168
 
b.           If to the Employee:
 
Douglas I. Payne
310 Burch Drive
Martinsville, VA  24112
 
Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.


11.           Waiver of Breach.  Waiver by either party of a breach of any
provision of this Agreement by the other shall not operate as a waiver of any
subsequent breach by such other party.


12.           Entire Agreement.  This Agreement contains the entire agreement of
the parties in this matter and supersedes any other agreement, oral or written,
concerning the employment or compensation of the Employee by the Company.  It
may be changed only by an agreement in writing signed by both parties hereto.


13.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.


14.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Company, its successors
and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.


IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the day and year above written.
 
 
STANLEY FURNITURE COMPANY, INC.
 
By:           s/Albert L. Prillaman                          
Name:  Albert L. Prillaman
Title:    Chairman and Chief Executive Officer


s/Douglas I. Payne                              
Douglas I. Payne